DETAILED ACTION
Status of Claims
1.	This is a first office action in response to the application arguments/remarks made in an amendment filed on 06/24/2021.
2.	Claims 1, 5, 8, 10, 13, 16, and 19 have been amended; claim 4 (the second claim 4) has been canceled.
3.	Claims 1-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 06/24/2021 has been entered.
 
Information Disclosure Statement
5.	The information disclosure statements (IDS), submitted on 07/16/2021 and 08/11/2021, are in compliance with the provisions of 37 CFG 1.97.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
7.	35 U.S.C. § 112:
Regarding the 35 U.S.C. § 112(a) rejection on claim 8, the amended claim 8 has overcome the 35 U.S.C. § 112(a) rejection. The 35 U.S.C. § 112(a) rejection on claim 8 has been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on claim 19, the amended claim 19 has overcome the 35 U.S.C. § 112(b) rejection. The 35 U.S.C. § 112(b) rejection on claim 19 has been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on claims 10 and 16, the amended claims of 10 and 16 recite “determining a characteristic of the document from attributes of a document obfuscation value corresponding to the document,” but the definition of attributes of a document obfuscation value and the manner of determining a characteristic of the document from attributes of a document obfuscation value are not clear.
The applicant has been advised to check the section of the 35 U.S.C. § 112.

8.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the amended claims have overcome the 35 U.S.C. § 101 rejection, and the 35 U.S.C. § 101 rejection has been withdrawn.

9.	35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 5, and 13 recite “receiving, after the record has been registered with the trade secret [digital property] registry/after causing display of the block value, third input representing the block value and requesting identification of the document from the block value; sending the block value to the registry system/digital property system [registry]; receiving, from the registry system/digital property system [registry], a command configured to cause display of a version of the document associated with the document obfuscation value as registered with the trade secret [digital property] registry; and displaying the version of the document based at least in part on the command.” The specification is in silent with respect to receiving the block value, receiving a command to cause display of a version of the document, and displaying the version of the document. The specification describes: “In these examples, the misappropriated information, e.g., in the form of an accused document, may be identified, such as via a user interface 126 of the electronic device 102, as part of a user verification request. A document obfuscation value may be generated for the accused document in the same or a similar manner as described above with respect to the obfuscation component(s) 118, 134.... Additionally, in instances where multiple versions of a document have been registered, the verification component 154 may be configured to determine which of the multiple versions is most similar to the accused document, and may provide an indication of the version that is most similar” (see paragraph [0070]). 
Dependent claims 2-4, 6-12, and 14-21 are rejected because they depend on the rejected independent claims 1, 5, and 13, respectively.

12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 5-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 5 recites “sending the block value to the digital property system.” There is insufficient antecedent basis for the phase, “the digital property system,” in the claim.
Dependent claims 6-12 are rejected because they depend on the rejected independent claim 5.
Clams 10 and 16 recite “determining a characteristic of the document from attributes of a document obfuscation value corresponding to the document.” The definition of attributes of a document obfuscation value and the manner of determining a characteristic of the document from attributes of a document obfuscation are not clear. If different hashing algorithms are used for different documents based on the type of a document, the size of a document hash value, such as 128 bits for MD5 and 256 bits for SHA256, could be used as an attribute to determine the characteristic of the document. The specification discloses that the registry system may include multiple obfuscation components that each employ a different hashing algorithm and that each obfuscation component may output a different document obfuscation value of the same document, but not different documents, in paragraph [0047]. For examination purpose, the limitation is interpreted as “determining a characteristic of the document.”

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 5, 9, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), and Fryc (US 20160253373 A1).
Claim 1:
Stading et al. discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. (See Fig. 2 and paragraphs [0048]-[0053], “[t]he memory 214 may be configured to store data and instructions that, when executed, cause the processor 212 to provide a graphical user interface [GUI], to receive data from and to provide data to the computing device 204 to provide an iterative invention disclosure capture process.”)
b.	causing display of a user interface indicating an option to register a trade secret in an trade secret registry associated with a registry system that is a remote from the system, the registry system being configured to register trade secrets from other systems hat differ from the system. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
c.	receiving, via the user interface, first input indicating a first request to register the intellectual property in the trade secret registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraph [0045]; Figs. 9-10; and paragraphs [0113]-[0119].)
  d.	causing, based at least in part on receiving the first input, display of a second request to identify a document to be registered as the trade secret; receiving, via the user interface, second input identifying the document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
e.	generating first request data (i.e., disclosure document), and sending the first request to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
Stading et al. does not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
causing, based at least in part on response data to the request data, display of a record associated with the trade secret registry, the record indicating: that the document obfuscation value has been registered in association with the trade secret registry; and that a block value associated with a block of a blockchain has been registered with the trade secret registry, the block value for the document obfuscation value instead of the document;
receiving, after the record has been registered with the trade secret registry, third input representing the block value and requesting identification of the document from the block value;
sending the block value to the registry system;
receiving, from the registry system, a command configured to cause display of a version of the document associated with the document obfuscation value as registered with the trade secret registry; and
displaying the version of the document based at least in part of the command.
However, GRAHAM discloses displaying of a record associated with the trade secret registry; receiving, after the record has been registered with the trade secret registry, an input representing a search value; sending the search value to a system; receiving, from the system, a command configured to cause display of information of the document associated with the search value; and displaying information of the document based on at least in part on the command. (See Figs. 5-20; paragraph [0033], “FIG. 5 is an exemplary embodiment of a typical user interface welcome screen of the intangible asset management system, which includes selections where the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. The user also has an option to link an intangible with another intangible or document, use the glossary for unfamiliar terms or launch other modules of the intangible asset managements system [e.g., solutions needed, reports, etc.]”; and paragraphs [0227]-[0231], “[i]t allows users to locate intangibles registered within the system based on full text search of the description fields, and through the use of keywords, which can be applied to all searchable fields and used to post results. Search results may be sorted, grouped or filtered by registration date, last modification date, author, manager, location, business unit, etc…. Paged Results display: When a search has been executed, the results are displayed as a list which includes a small icon indicating the posting type, the posting title and summary, the asking price, the date the posting was posted and/or expiration date, and the posting entity's user identification field.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to search and display information of a registered document and/or a record associated with the trade secret registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. 
The combination of Stading et al. and GRAHAM discloses the claimed invention but does not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
the record indicating: that the document obfuscation value has been registered in association with the trade secret registry; and that a block value associated with a block of a blockchain has been registered with the trade secret registry, the block value for the document obfuscation value instead of the document;
third input representing the block value and requesting identification of the document from the block value; and 
a version of the document associated with the document obfuscation value as registered with the trade secret registry.
Balinsky et al. discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing, based at least in part on response data to the request data, provide of a record associated with the […] registry, the record indicating: that the document obfuscation value has been registered in association with the […] registry; and that a block value associated with a block of a blockchain has been registered with the […] registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	retrieving information of the document associated with the document obfuscation value as registered with the trade secret registry by using the block value requesting identification of the document from the block value. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain on the registration, to provide the registration confirmation to the user on the user interface, and to retrieve the information of the registered document by the block value, so that the user can register intellectual property, such as trade secrets, and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
The combination of Stading et al., GRAHAM, and Balinsky et al. discloses the claimed invention but does not explicitly disclose the following:
a version of the document associated with the document obfuscation value as registered with the trade secret registry.
Fryc discloses retrieving a version of the document associated with the document obfuscation value as stored with a repository. (See paragraph [0026], “[i]n some examples, repository 182 includes data entries for storing one or more version identifiers 211-219 assigned to each of the document versions stored in memory 150 at a given time,” and paragraphs [0038]-[0039], “a request to retrieve a document version is received and the version identifier of the document version is determined. In some examples, the request to retrieve a document version may include the version identifier [e.g., one of version identifiers 211-219] that uniquely identifies the document version being requested…. In some examples, a version identifier may include a hash value, such as an MD5 hash and/or a SHA-1 hash, of a copy of the document version maintained by the client.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Fryc, and to retrieve a version of the document associated with the document obfuscation value registered, so that when a matching version identifier is found in the repository, the method 410 proceeds to process 530 and 540 to retrieve the document version from the repository.
Claim 1 recites “the registry system being configured to register trade secrets from other systems that differ from the system.” The registry system in the limitation is out of the scope of the claimed system and does not have patentable weight.
Clam 1 recites “the block value for the document obfuscation value instead of the document.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 1 recites “third input … requesting identification of the document from the block value.” This recites the intended use of the third input. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 5:
Stading et al. discloses the following:
a.	causing display, on a device, of a user interface indicating an option to register a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
b.	receiving first input data requesting to register the digital property in the digital property registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraph [0045]; Figs. 9-10; and paragraphs [0113]-[0119].)
c.	causing display of a request for identification of a document to be registered as the digital property; receiving second input data identifying the document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
d.	generating request data (i.e., disclosure document), and sending the request data to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
Stading et al. does not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
causing display of a block value associated with a block of a blockchain at which an identifier of the document has been register;
receiving, after causing display of the block value, third input representing the block value and requesting identification of the document from the block value;
sending the block value to the digital property system;
receiving, from the registry system, a command configured to cause display of a version of the document associated with the document obfuscation value as registered with the digital property registry; and
displaying the version of the document based at least in part of the command.
However, GRAHAM discloses displaying of a record with an generated identifier associated with the digital property registry; receiving, after the record has been registered with the digital property registry, an input representing a search value; sending the search value to a system; receiving, from the system, a command configured to cause display of information of the document associated with the search value; and displaying information of the document based on at least in part on the command. (See Figs. 5-20; paragraph [0033], “FIG. 5 is an exemplary embodiment of a typical user interface welcome screen of the intangible asset management system, which includes selections where the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. The user also has an option to link an intangible with another intangible or document, use the glossary for unfamiliar terms or launch other modules of the intangible asset managements system [e.g., solutions needed, reports, etc.]”; paragraph [0052]; and paragraphs [0227]-[0231], “[i]t allows users to locate intangibles registered within the system based on full text search of the description fields, and through the use of keywords, which can be applied to all searchable fields and used to post results. Search results may be sorted, grouped or filtered by registration date, last modification date, author, manager, location, business unit, etc…. Paged Results display: When a search has been executed, the results are displayed as a list which includes a small icon indicating the posting type, the posting title and summary, the asking price, the date the posting was posted and/or expiration date, and the posting entity's user identification field.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to search and display information of a registered document and/or a record associated with the trade secret registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
The combination of Stading et al. and GRAHAM discloses the claimed invention but does not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
a block value associated with a block of a blockchain at which the document has been register;
third input representing the block value and requesting identification of the document from the block value; and 
a version of the document associated with the document obfuscation value as registered with the trade secret registry.
Balinsky et al. discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing display of a block value associated with a block of a blockchain at which an hash value of the document, which can identify the document uniquely, has been registered. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	retrieving information of the document associated with the document obfuscation value as registered with the trade secret registry by using the block value requesting identification of the document from the block value. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain on the registration, to provide the registration confirmation to the user on the user interface, and to retrieve the information of the registered document by the block value, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
The combination of Stading et al., GRAHAM, and Balinsky et al. discloses the claimed invention but does not explicitly disclose the following:
a version of the document associated with the document obfuscation value as registered with the trade secret registry.
Fryc discloses retrieving a version of the document associated with the document obfuscation value as stored with a repository. (See paragraph [0026], “[i]n some examples, repository 182 includes data entries for storing one or more version identifiers 211-219 assigned to each of the document versions stored in memory 150 at a given time,” and paragraphs [0038]-[0039], “a request to retrieve a document version is received and the version identifier of the document version is determined. In some examples, the request to retrieve a document version may include the version identifier [e.g., one of version identifiers 211-219] that uniquely identifies the document version being requested…. In some examples, a version identifier may include a hash value, such as an MD5 hash and/or a SHA-1 hash, of a copy of the document version maintained by the client.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Fryc, and to retrieve a version of the document associated with the document obfuscation value registered, so that when a matching version identifier is found in the repository, the method 410 proceeds to process 530 and 540 to retrieve the document version from the repository.
Clam 5 recites “the block value associated with a block of a blockchain at which an identifier of the document has been registered.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 5 recites “third input … requesting identification of the document from the block value.” This recites the intended use of the third input. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claims 9 and 15:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
GRAHAM further discloses causing display, on a device, of a second option to associate a second document with the digital property, the second document indicating information associated with a value of the digital property; receiving third (second) input data identifying the second document; and causing display of text indicating the value based at least in part on the second document. (See Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display an option to identify a document associated with a value of the digital property and display the values, so that a collection component is utilized to receive intangible asset information from users or websites to estimate the value of the intangible asset.

Claim 13:
Stading et al. discloses the following:
a.	causing display, on a device, of a user interface requesting identification of a document to be registered as a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
b.	receiving input data identifying the document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
c.	generating request data (i.e., disclosure document), and sending the request data to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
Stading et al. does not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
causing, based at least in part on response data from the digital property registry, display of a record associated with the digital property registry, the record indicating: that the document obfuscation value has been registered in association with the digital property registry; and that a block value associated with a block of a blockchain has been registered in association with the digital property registry;
receiving, after the record has been registered with the digital property registry, third input representing the block value and requesting identification of the document from the block value;
sending the block value to the digital property registry;
receiving, from the registry system, a command configured to cause display of a version of the document associated with the document obfuscation value as registered with the digital property registry; and
displaying the version of the document based at least in part of the command.
However, GRAHAM discloses displaying of a record associated with the digital property registry; receiving, after the record has been registered with the digital property registry, an input representing a search value; sending the search value to a system; receiving, from the system, a command configured to cause display of information of the document associated with the search value; and displaying information of the document based on at least in part on the command. (See Figs. 5-20; paragraph [0033], “FIG. 5 is an exemplary embodiment of a typical user interface welcome screen of the intangible asset management system, which includes selections where the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. The user also has an option to link an intangible with another intangible or document, use the glossary for unfamiliar terms or launch other modules of the intangible asset managements system [e.g., solutions needed, reports, etc.]”; and paragraphs [0227]-[0231], “[i]t allows users to locate intangibles registered within the system based on full text search of the description fields, and through the use of keywords, which can be applied to all searchable fields and used to post results. Search results may be sorted, grouped or filtered by registration date, last modification date, author, manager, location, business unit, etc…. Paged Results display: When a search has been executed, the results are displayed as a list which includes a small icon indicating the posting type, the posting title and summary, the asking price, the date the posting was posted and/or expiration date, and the posting entity's user identification field.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to search and display information of a registered document and/or a record associated with the trade secret registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
The combination of Stading et al. and GRAHAM discloses the claimed invention but does not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
record indicating: that the document obfuscation value has been registered in association with the digital property registry; and that a block value associated with a block of a blockchain has been registered in association with the digital property registry;
third input representing the block value and requesting identification of the document from the block value; and 
a version of the document associated with the document obfuscation value as registered with the digital property registry.
Balinsky et al. discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing, based at least in part on response data from the  […] registry, provide of a record associated with the […] registry, the record indicating: that the document obfuscation value has been registered in association with the […] registry; that a block value associated with a block of a blockchain has been registered in association with the […] registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	retrieving information of the document associated with the document obfuscation value as registered with the trade secret registry by using the block value requesting identification of the document from the block value. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain on the registration, to provide the registration confirmation to the user on the user interface, and to retrieve the information of the registered document by the block value, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
The combination of Stading et al., GRAHAM, and Balinsky et al. discloses the claimed invention but does not explicitly disclose the following:
a version of the document associated with the document obfuscation value as registered with the trade secret registry.
Fryc discloses retrieving a version of the document associated with the document obfuscation value as stored with a repository. (See paragraph [0026], “[i]n some examples, repository 182 includes data entries for storing one or more version identifiers 211-219 assigned to each of the document versions stored in memory 150 at a given time,” and paragraphs [0038]-[0039], “a request to retrieve a document version is received and the version identifier of the document version is determined. In some examples, the request to retrieve a document version may include the version identifier [e.g., one of version identifiers 211-219] that uniquely identifies the document version being requested…. In some examples, a version identifier may include a hash value, such as an MD5 hash and/or a SHA-1 hash, of a copy of the document version maintained by the client.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Fryc, and to retrieve a version of the document associated with the document obfuscation value registered, so that when a matching version identifier is found in the repository, the method 410 proceeds to process 530 and 540 to retrieve the document version from the repository.
Clam 13 recites “the block value associated with a block of a blockchain has been registered in association with the digital property registry.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 13 recites “third input … requesting identification of the document from the block value.” This recites the intended use of the third input. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 21:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
	GRAHAM further discloses causing display, via the user interface, of a second option to associate an informational document with the trade secret, the informational document indicating information associated with a value of the trade secret; receiving, utilizing the user interface, third input identifying the informational document; causing display, via the user interface, of the value determined by the registry system based at least in part on the informational document; and wherein the record indicates, in addition to the first block value, a second block value associated with a [database] where the informational document has been registered. (See paragraph [0026]; paragraphs [0072]-[0073]; Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display an option to identify a document associated with the value of the digital property and display the value, so that a collection component is utilized to receive intangible asset information from users or websites to estimate the value of the intangible asset.
	Balinsky et al. discloses storing the information associated with the digital property registration in a blockchain and providing the block value stored on a blockchain. (See paragraphs [0016]-[0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain into the registration and provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
Claim 21 recites “wherein the record indicates, in addition to the first block value, a second block value associated with a second block of the blockchain where the informational document has been registered.” This describes characteristics of the record, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

16.	Claims 2-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), Fryc (US 20160253373 A1), and Guse et al. (US 20030097282 A1).
Claim 2:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. 
Balinsky et al. discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses the following:
Causing, via the user interface, display of a second option to acquire an insurance policy associated with the trade secret;
receiving, via the user interface, third input indicating a third request to acquire the insurance policy; and
 causing, based at least in part on receiving the third input, display of:
one or more requests for information associated with at least one of the insurance policy or the trade secret; and 
one or more input fields configured to receive textual input in response to the one or more requests for information; and
receiving, via the user interface, textual input to individual ones of the one or more input field.
		However, Guse et al. discloses the following:
a.	causing […] a second option to acquire an insurance policy associated with the intellectual property; receiving third input indicating a third request to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the third input, […] one or more requests for information associated with at least one of the insurance policy or the trade secret; and one or more input fields configured to receive textual input in response to the one or more requests for information; receiving input to individual ones of the one or more input fields. (See Figs. 2-3 and paragraphs [0019]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Guse et al, and to provide an option for acquiring and issuing an insurance for the trade secret, so that the system can issue an insurance to the trade secret electronically.

Claim 3:
Stading et al. in view of GRAHAM, Balinsky et al., Fryc, and Guse et al. discloses the limitations shown above.
Stading et al. discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
Balinsky et al. discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
		Guse et al. further discloses the following:
a.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Guse et al, and to provide an option for acquiring and issuing an insurance for the trade secret, so that the system can issue an insurance to the trade secret electronically.

Claim 6:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
Balinsky et al. discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses the following:
Causing, on the device, display of a second option to acquire an insurance policy associated with the digital property;
receiving third input data requesting to acquire the insurance policy; 
 causing, based at least in part on receiving the third input data, display of an input field configured to receive textual input in response to a request for information;
receiving fourth input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.
		However, Guse et al. discloses the following:
a.	causing […] a second option to acquire an insurance policy associated with the intellectual property; receiving third input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the third input data, […] an input field configured to receive input in response to a request for information; receiving fourth input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
c.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Guse et al, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically.

Claim 14:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
Balinsky et al. discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses the following:
causing, via the device, display of an option to acquire an insurance policy associated with the digital property;
receiving second input data requesting to acquire the insurance policy; 
causing, based at least in part on receiving the second input data, display of an input field configured to receive textual input in response to a request for information;
receiving third input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.
		However, Guse et al. discloses the following:
a.	causing […] an option to acquire an insurance policy associated with the intellectual property; receiving second input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the second input data, […] an input field configured to receive input in response to a request for information; receiving third input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
c.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Guse et al, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically.

17.	Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), Fryc (US 20160253373 A1), and Annunziata et al. (US 10762114 B1).
Claim 4:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses causing display, via the user interface, of input fields associated with the document, the input fields including at least one of a document-name field, a document-description field, or a tag field. (See Fig. 9 and paragraphs [0113]-[0119].)
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses causing display, via the user interface of the device, of a second option to auto-populate at least one of the input fields; receiving, via the user interface, third input indicating a third request to auto-populate the at least one of the input fields; and causing, based at least in part on the third input, display of text in the at least one of the input fields.
However, Annunziata et al. discloses causing display, via the user interface of the device, of a second option to auto-populate at least one of the input fields; receiving, via the user interface, third input indicating a third request to auto-populate the at least one of the input fields; and causing, based at least in part on the third input, display of text in the at least one of the input fields. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Annunziata et al., and to integrate the auto-populating option into the user interface, so that the system can fill each of the input fields with the value identified.

Claim 7:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses causing display, via the user interface, of input fields associated with the document. (See Fig. 9 and paragraphs [0113]-[0119].)
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses causing display, on the device, of a second option to determine a value for an input field associated with the document; receiving, via the user interface, third input data requesting to determine the value; and causing, based at least in part on the third input data, display of text in the input field.
However, Annunziata et al. discloses causing display, on the device, of a second option to determine a value for an input field associated with the document; receiving, via the user interface, third input data requesting to determine the value; and causing, based at least in part on the third input data, display of text in the input field. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Annunziata et al., and to integrate the auto-populating option into the user interface, so that the user can have the option to fill each of the input fields with the value identified.

Claim 8:
Stading et al. in view of GRAHAM, Balinsky et al., Fryc, and Annunziata et al. discloses the limitations shown above.
Stading et al. discloses causing display, via the user interface, of input fields, such as manipulated text (i.e., Title), associated with the document. (See Fig. 9 and paragraphs [0113]-[0119].)
Annunziata et al. disclose causing display, with respect to the input field, of manipulated text based at least in part on the fourth input data; causing display, via the user interface, of a request to confirm the manipulated text as displayed in the input field; receiving, via the user interface, fifth input data indicating user input has been received that confirm the manipulated text. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Annunziata et al., and to integrate into the user interface the auto-populating function with the confirming option, so that the user can have the option to fill the input field with the value identified, to edit if necessary, and to confirm.

18.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), Fryc (US 20160253373 A1), and Zhang (US 9449080 B1).
Claims 10 and 16:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
GRAHAM further discloses displaying, via the user interface, of text indicating the trade-secret type (i.e., Category and Sub Category). (See Fig. 12.)
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses determining a characteristic of the document; determining, based at least in part of the characteristic, a trade-secret type associated with the document.
However, Zhang discloses determining a characteristic of the document; determining, based at least in part of the characteristic, topic/subject associated with the document. (See Fig. 46; Fig. 54; and col. 56, line 61 – col. 57, line 31.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Zhang, and to determine a trade-secret type based on the characteristic of the document, so that the topic list for a specific document allows a user to have a quick idea about the main subject or topic of a specific document without opening the document, and without performing a search.

19.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), Fryc (US 20160253373 A1), and Watanabe (US 20150248391 A1).


Claim 11:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses causing display, via the user interface, of a trade-secret repository screen including: a first identification of the first document. (See Fig. 9.)
GRAHAM further discloses causing display, via the user interface, of a trade-secret repository screen including: a second identification of the second document associated with the entity (i.e., an intangible manager); a search field configured to receive input to search records in the digital property registry associated with the entity; receiving third input data indicating text as entered into the search field; and causing display, via the user interface, of one or more of the records based at least in port on the text as entered into the search field. (See Figs. 18-20 and paragraphs [0216]-[0228].)
Balinsky et al. discloses storing records associated with a user identifier. (See paragraph [0022].)
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses displaying an identifier of a document and records associated with an entity identifier.
However, Watanabe discloses displaying an identifier of a document and records associated with an entity identifier. (See paragraphs [0102]-[0103].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of Watanabe, and to display identifiers of the document associated with an entity identifier, so that the user can view a list of document identifiers and select one of the document identifiers for further processing.

20.	Claims 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), Fryc (US 20160253373 A1), YEAP et al (US 20190280856 A1), and Ciabarra et al. (US 20160226976 A1).
Claim 12:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses a user interface to receive inputs. (See Fig. 9).
Balinsky et al. further discloses verifying whether a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See paragraph [0023] and paragraph [0026]).
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses causing display, via the user interface of the device, of a second option to verify that a second document corresponds to the first document; receiving third input data requesting to verify that the second document corresponds to the first document; causing display of a request for identification of the second document; receiving fourth input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document has at least a threshold degree of similarity with a second document obfuscation value associated with the second document.
However, YEAP et al. discloses causing display of a second option to verify that a second document corresponds to the first document; receiving third input data requesting to verify that the second document corresponds to the first document; causing display of a request for identification of the second document; receiving fourth input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See Figs. 4-5 and paragraphs [0032]-[0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of YEAP et al., and to verify the digital property by comparing the document obfuscation values, so that IP, or IP files, which have been registered using the IP blockchain method 100 within the IP blockchain, specifically the updated IP blockchain 58, can also be verified.
The combination of Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al. discloses the claimed invention but does not explicitly disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold.
Ciabarra et al. discloses a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP etal., to incorporate with the teachings of Ciabarra et al., and to verify the digital property by comparing the document obfuscation values and to define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be verified based on similarity threshold that can be adjusted based on the requirements.

Claim 17:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses a user interface to receive inputs. (See Fig. 9).
Balinsky et al. further discloses determining that a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document; associating the first document with the second document based on determining that the first document obfuscation value matches with the second document obfuscation value. (See paragraph [0023] and paragraph [0026]).
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses associating the first document with the second document based on determining that the first document obfuscation value has at least a threshold degree of similarity with the second document obfuscation value; and causing display, via the user interface, of an indication that the first document has been associated with the second document.
YEAP et al. discloses causing display, via the user interface, of an indication that the first document has been associated with the second document. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of YEAP et al., and to verify the digital property by comparing the document obfuscation values, so that IP, or IP files, which have been registered using the IP blockchain method 100 within the IP blockchain, specifically the updated IP blockchain 58, can also be verified.
The combination of Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al. discloses the claimed invention but does not explicitly disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold.
Ciabarra et al. disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al., to incorporate with the teachings of Ciabarra et al., and to verify the digital property by comparing the document obfuscation values and to define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be verified based on similarity threshold that can be adjusted based on the requirements.

Claim 18:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses a user interface to receive inputs. (See Fig. 9).
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses determining that a first document obfuscation value associated with the document does not match with document obfuscation values registered in association with the digital property registry; determining, based at least in part on the first document obfuscation value having less than the threshold degree of similarity with the document obfuscation values, that the document is unique with respect to the digital property registry; and causing display, via the user interface, of an indication that the document is unique with respect to the digital property registry.
However, YEAP et al. discloses determining that a first document obfuscation value associated with the document does not match with document obfuscation values registered in association with the digital property registry; determining, based at least in part on the first document obfuscation value does not match with the document obfuscation values, that the document is unique with respect to the digital property registry; and causing display, via the user interface, of an indication that the document is unique with respect to the digital property registry. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of YEAP et al., and to verify the digital property by comparing the document obfuscation values, so that IP, or IP files, which have been registered using the IP blockchain method 100 within the IP blockchain, specifically the updated IP blockchain 58, can also be verified.
The combination of Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al. discloses the claimed invention but does not explicitly disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold.
Ciabarra et al. discloses a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al., to incorporate with the teachings of Ciabarra et al., and to verify the digital property uniqueness by comparing the document obfuscation values and to define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be verified based on similarity threshold that can be adjusted based on the requirements.

Claim 20:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses a user interface to receive inputs. (See Fig. 9).
Balinsky et al. further discloses verifying whether a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See paragraph [0023] and paragraph [0026]).
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses causing display of an option to verify that a second document is similar to the first document; receiving second input data requesting to verify that the second document is similar to the first document; causing display of a request for identification of the second document; receiving third input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document has at least a threshold degree of similarity with a second document obfuscation value associated with the second document.
However, YEAP et al. discloses causing display of an option to verify that a second document is similar to the first document; receiving second input data requesting to verify that the second document is similar to the first document; causing display of a request for identification of the second document; receiving third input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of YEAP et al., and to verify the digital property by comparing the document obfuscation values, so that IP, or IP files, which have been registered using the IP blockchain method 100 within the IP blockchain, specifically the updated IP blockchain 58, can also be verified.
The combination of Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al. discloses the claimed invention but does not explicitly disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold.
Ciabarra et al. disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading et al., GRAHAM, Balinsky et al., Fryc, and YEAP et al., to incorporate with the teachings of Ciabarra et al., and to verify the digital property by comparing the document obfuscation values and to define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be verified based on similarity threshold that can be adjusted based on the requirements.

21.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), Fryc (US 20160253373 A1), and SPANGENBERG et al. (US 20200250778 A1).
Claim 19:
Stading et al. in view of GRAHAM, Balinsky et al., and Fryc discloses the limitations shown above.
Stading et al. discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraphs [0033]-[0038]; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM et al. discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
None of Stading et al., GRAHAM, Balinsky et al., and Fryc explicitly discloses causing display, via the user interface, of insurance-policy information associated with an insurance policy issued for the trade secret, the insurance-policy information including a payout value associated with an amount of money to be paid to an entity associated with the trade secret upon the occurrence of an event; receiving compliance data indicating that the entity has not complied with a condition of the insurance policy; and causing display, via the user interface, of updated insurance-policy information including an updated payout value, the updated payout value being less than the payout value.
However, SPANGENBERG et al. discloses causing present of insurance-policy information associated with an insurance policy issued for the digital property, the insurance-policy information including a payout value associated with an amount of money to be paid to an entity associated with the digital property upon the occurrence of an event; receiving compliance data indicating that the entity has not complied with a condition of the insurance policy; and causing present of updated insurance-policy information including an updated payout value, the updated payout value being less than the payout value. (See Fig. 2 and paragraphs [0057]-[0061].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading et al., GRAHAM, Balinsky et al., and Fryc, to incorporate with the teachings of SPANGENBERG et al., and to present the insurance information and updated policy information, including policy payout, so that the insurance can provide the up-to-date policy information to the entity.

Conclusion
22.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Pogodin et al. (US 20050228684 A1) disclose a system for management of intellectual property.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685  
                                                                                                                                                                                                      

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687